RNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Herdrich et al. (US 2021/0042228) in view of Liang et al. (US 2014/0040553).

Regarding claim 1, Herdrich discloses a data processor comprising: at least one data processing unit having a plurality of processing elements to process data [see Fig. 4, processing unit 404 comprises multiple cores 406-1,2]; and a data cache hierarchy to cache the data processed by the at least one data processing unit, the data cache hierarchy being part of a memory hierarchy having at least a main memory and the data cache hierarchy hierarchically below the main memory, the data cache hierarchy including as part of the data processor: a plurality of levels of data caches, the data caches including at least: a lower level data cache; a higher level data cache connected to the lower level data cache; and at least one cache controller for each of the data caches, the at least one cache controller controlling the operation thereof [see Figs. 3-4; hierarchy of L1 cache 408, L2 cache 410 and main memory 414 are interconnected with cache controller 304]; 
wherein the main memory is connected to at least one of: a highest level data cache of the data cache hierarchy or an interface connecting at least the data cache hierarchy to the main memory [see Fig. 4; main memory connected to L3 cache], wherein: 
at least one of the higher level data cache or the lower level data cache is divided into a plurality of cache segments, wherein at least one processing element of the plurality of processing elements has at least one cache segment associated therewith excluded from cache operation [see paragraphs 28, 92-94 and Table 3; cache is divided into sets/ways; sets/ways may be selectively locked in order to not be subject of cache eviction policies].

Herdrich does not expressly disclose each of the excluded cache segments is dedicated to an associated processing element as tightly coupled local access memory such that the at least one processing element has access to the at least one cache segment without access control by the at least one cache controller.

Liang discloses a cache memory system in which a memory controller controls partitions of the cache (segments) to selectively be used as Tightly Coupled Memory to store data [see paragraphs 24, 38 & 48].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Liang in the system of Herdrich so that the cache may be used as TCM.

The motivation for doing so would have been because TCMs generally perform more quickly than regular cache and are more suitable for real-time applications [see Liang, paragraph 38].

Therefore, it would have been obvious to combine Herdrich with Liang for the benefits listed above, to obtain the invention as specified in claims 1-2, 13 and 15.

	
	
	Regarding claim 2, the combination discloses the data processor of claim 1, wherein the at least one cache controller that excludes the at least one of the plurality of cache segments performs data transfers to a higher level of the memory hierarchy [see Liang, paragraph 28; system includes a memory controller for handling input and output of data and executing caching routines (which would include data transfer and eviction to other levels of memory].

Regarding claim 9, the combination discloses the data processor of claim 1, wherein the data processor is adapted to:
following exclusion of the at least one cache segment from cache operation as a tightly coupled memory coupled tightly to the associated at least one processing element,
cause data from the at least one cache segment to offload into a level in the memory hierarchy higher than a level of the at least one cache segment in the memory hierarchy by the at least one cache controller [see Herdrich, paragraphs 47 & 49; when locking part of a cache, data may be evicted to main memory].

Claims 13 and 15 recite a data processor that includes similar claim elements to those of claims 1 and 9 above and are rejected using the same reasoning.

Claims 3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Maxfield (2D vs 2.5D vs 3D ICs 101).

Regarding claim 3, Herdrich and Liang disclose the data processor according to claim 1 as discussed above.

The combination does not expressly disclose that the data processing unit comprises a two-dimensional arrangement of processing elements.

Maxfield discloses integrated processing circuits that can be operated in multiple configurations (2D, 2.D & 3D) [see A traditional 2D IC/SiP].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the two-dimensional circuit of Maxfield in the system of Herdrich and Liang.

The motivation for doing so would have been for upgradability, high performance and lower power consumption [see Maxfield, Birds-eye view of circuit board with a System-on-Chip (SoC) device].

Therefore, it would have been obvious to combine Maxfield with Herdrich and Liang for the benefits listed above, to obtain the invention as specified in claims 3 and 7-8.


Regarding claim 7, the combination discloses the data processor of claim 1, wherein at least one or more of the at least one cache segment and the at least one associated processing element are located on the same silicon die [see Maxfield, Birds-eye view of circuit board with a System-on-Chip (SoC) device; different packages and circuits may be located on the same die]. 

Regarding claim 8, the combination discloses the data processor of claim 1, wherein at least one or more of the at least one cache segment and the at least one of the associated processing element are located on adjacent silicon dies in a Silicon die stack [see Maxfield, 3D Integrated Circuits; two or more dies vertically stacked].
	
	
	
Claims 4-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Herdrich and Liang in view of Jacob (US 2016/0253123).

Regarding claim 4, Herdrich and Liang discloses the data processor of claim 1 as discussed above.

The combination discloses a last level of cache connected to main memory [see Herdrich, Fig. 4] but does not expressly disclose the highest level cache of the cache hierarchy is connected to the main memory via a plurality of memory channels.

Jacob discloses a main memory in which a plurality of channels are connected to concurrently operable banks of the main memory [see paragraph 45].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the plurality memory channels of Jacob in the system Herdrich and Liang.

The motivation for doing so would have been to improve performance [see Jacob, paragraph 45].

Therefore, it would have been obvious to combine Jacob with Herdrich and Liang for the benefits listed above, to obtain the invention as specified in claims 4-6.

Regarding claim 5, the combination discloses the data processor of claim 4, wherein groups of the plurality of cache segments are connected to the plurality of memory channels such that each group can transfer data on a different memory channel in parallel [see Jacob paragraph 45; a main memory in which a plurality of channels are connected to concurrently operable banks of the main memory].

Regarding claim 6, the combination discloses the data processor of claim 1, wherein the main memory includes a plurality of memory banks that are concurrently accessible [see Jacob paragraph 45; a main memory in which a plurality of channels are connected to concurrently operable banks of the main memory].

Claim 14 recites a data processor that includes similar claim elements to those of claim 6 above and is rejected using the same reasoning.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Herdrich and Liang and further in view of Williamson (US 2009/0157817).

Regarding claim 10, Herdrich and Liang discloses the data processor of claim 9 as discussed above.

The combination does not expressly disclose swapping cache contents with main memory upon a thread switch.

Williamson discloses that when a thread switch occurs, a cache is invalidated and flushed , to be reloaded with data at a later time [see paragraph 7].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the thred switch flushing in the system of Herdrich and Liang.

The motivation for doing so would have been to address thread contentions [see, Williamson, paragraph 7].

Therefore, it would have been obvious to combine Wiiliamson with Herdrich and Liang for the benefits listed above, to obtain the invention as specified in claims 10 and 16.

Claim 16 recites a data processor that includes similar claim elements to those of claim 10 above and is rejected using the same reasoning.

Allowable Subject Matter
Claims 11-12 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to teach or render obvious the claim limitations regarding loading previously offloaded content after the first thread switch.

Response to Arguments
Applicant’s arguments, filed 7/28/2022, with respect to the rejection(s) of claim(s) 1-8 under Herdrich and Microchip have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liang and Williamson.

	CLOSING COMMENTS
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-10772-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN BERTRAM/Primary Examiner, Art Unit 2137